Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/14/2020 has been entered.

Allowable Subject Matter
Claims 1-7, 10, 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the most pertinent prior art teaches an information processing apparatus and method, comprising: acquiring, by a central processing unit (CPU), sensor information from a plurality of sensors sensor, wherein the sensor information includes at least user biological information of a user, environmental information of an environment around the user, and location information of the user; acquiring, by the CPU, a history of the sensor information from a storage device, wherein the history of the sensor information comprises first past sensor information and second past sensor information previously acquired by at least one sensor of the plurality of sensors sensor; 
predicting, by the CPU, a change of the biological information based on the model and a second past sensor information, wherein the second past sensor information indicates a past occurrence of the poor physical condition of the user; generating, by the CPU, action assistance information based on the predicted change of the biological information and the location information of the user, wherein the action assistance information recommends the action to the user in advance to an occurrence of the poor physical condition of the user, and the action to the user is recommended to avoid the poor physical condition of the user; and controlling, by the CPU, the terminal apparatus to display the generated action assistance information.
The prior art does not teach, disclose and/or fairly suggest the change of the biological information of the user from a first time instant to a second time instant is predicted, and a duration between the first time instant and the second time instant is based on a time duration necessary for the user to take an action to avoid the poor physical condition when the poor physical condition is predicted, and wherein the displayed action assistance information includes an action proposal and a location of a specific place near to the user, the action proposal is associated with the recommended .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791